department of the treasury internal_revenue_service washington d c é tax_exempt_and_government_entities_division dec -4 uniform issue list ere ins legend taxpayera ira x amount b individual c individual d financial_institution e financial_institution f amount g month month date date dear this is in response to your request dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested in taxpayer a age established a rollover individual_retirement_annuity ira x with financial_institution e annual policy statements sent to the taxpayer by financial_institution e noted that the annuity was an ira in financial_institution e contacted taxpayer a and informed her that since the agent who sold her the annuity was an unlicensed agent she had the option to surrender her contract taxpayer a contacted financial_institution e in month and asked for an explanation as to how much she originally put into ira x and how much she would receive if she surrendered her contract a representative of financial_institution e stated that taxpayer a would have approximately amount b in gain taxpayer a has submitted an affidavit from individuals c and d of financial_institution f who manage a roth_ira for taxpayer a indicating that in month they reviewed a proposed settlement agreement and release between taxpayer a and financial_institution e however they note that their involvement was in respect to reviewing the interest rate taxpayer a was being offered by financial_institution e on date taxpayer a executed the settlement agreement and release which contains a provision stating that financial_institution e has made no representation regarding the tax_liability resulting from the payment and that the responsibility to address any_tax consequences is solely the responsibility of taxpayer a on date taxpayer a received a form_1099 from financial_institution e showing amount g the original amount invested by taxpayer a in ira x together with the gain thereon to be a taxable_distribution taxpayer a asserts that financial_institution e erred in not informing her that the distribution of her ira would be taxable to her and that she was never informed about or given the option to complete a rollover based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount g sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except ihat the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a has not demonstrated that her inability to complete a timely rollover of amount g was caused by any of the factors cited in revproc_2003_16 taxpayer a asserts that financial_institution e’s failure to advise her that the distribution would be taxable or that she had rollover options rises to the level of financial_institution error however the code imposes no such obligation on ira custodians absent actions on the part of a financial_institution or financial advisor undertaking such an obligation eg where a taxpayer has erroneously been advised that the rollover period i sec_90 days we will not recognize this failure as financial_institution error executed by taxpayer a provides that financial_institution e was making no representations as to the taxpayer's liability and that it was taxpayer a’s responsibility to determine her tax_liability taxpayer a has not asserted that she discussed the distribution with anyone subsequent to her execution of the settlement agreement and release further it appears from the facts that taxpayer a was aware from annual policy statements received by her that the annuity was an ira and had had prior experiences in dealing with rollover transactions we do not believe that congress intended to permit the service to retroactively undo a transaction merely because it results in adverse tax consequences to the taxpayer in addition the settlement agreement and release therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount g from ira x no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t3 sincerely yours frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc
